Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 3 December 2020.  In virtue of this communication, claims 1-5 are currently presented in the instant application.


Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 2/22/2021, 5/28/2021, and 11/17/2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/332949, filed on 12/26/2017.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koguchi (Publication No.: US 2016/0070088 A1).
	With respect to claim 1, Koguchi discloses a method for assembling a folded camera, comprising: 
a) providing an actuator for the folded camera (motor unit 30; [0031]), the actuator having a shield (housing 13; [0031]); 
b) inserting a lens of the folded camera into the actuator through an opening in the shield, the lens having a lens optical axis (lenses G2 or G3, fits into the opening between the sidewalls of housing 13; [0031]); 
c) inserting an optical path folding element (OPFE) into the actuator, wherein the OPFE folds light arriving from a first direction to a second direction, wherein the top surface of the shield faces the light from the first direction and wherein the lens optical axis is substantially parallel to the second direction (G1, particularly L11; [0030]); 
d) covering the shield opening with a lid (lid 40; [0031]); and 
e) attaching an image sensor of the folded camera to the actuator (image sensor IS is fixedly held at the right end of the housing 13 in the lengthwise direction; [0032]).

With respect to claim 2, Koguchi further discloses a method wherein the covering the shield opening with a lid includes fixedly attaching the lid to the shield (latches 40e, 40d, 40h, etc, connect with engagement portions 13e, 13c, 13f, etc, as described in [0047]).
With respect to claims 3 and 4, Koguchi further discloses a method wherein the opening is a top opening in the shield, and wherein the inserting the OPFE into the actuator includes inserting the OPFE from a top (claim 3) or bottom (claim 4) surface of the actuator.
Koguchi discloses two directions for the “top” based on the requirements of both claims 1 and 3-4, claim 1 requiring “the top surface of the shield faces the light from the first direction” and “the opening”, in which “the opening” is “formed in the shield and in which a lens of the folded camera is inserted into the actuator” “is a top opening in the shield”.
These two directions are the “front” and “rear” directions as seen and labeled in Koguchi Figs. 1, 4, and 6.  As the light from the first direction is in the “front/rear” plane, and the shield “opening” is the full area arranged into which the lens and actuator systems are arranged as the shield is considered the whole housing 13 as seen in Fig. 5, the top surface of the shield can be either the frontmost or the rearmost sections of the housing.
Therefore, for claim 3, when the front direction is considered the top, the sequence from bottom to top would be the lid 40, actuator 30, a combination of the lens units, front unit 10, and shield 13, and then the top most surface of shield 13, qualifying for the lens units being arranged on the top surface of actuator 30.
In the reverse of this, when the rear direction is considered the top, the sequence from bottom to top would be the front surface of shield 13, the combination of the lens units, front unit 10 and shield 13, the rearmost surface of shield 13, actuator 30, and lid 40, qualifying the OFPE being arranged on a bottom surface of actuator 30.

With respect to claim 5, Koguchi discloses a method for assembling a folded camera, comprising: 
a) providing an actuator for the folded camera (motor unit 30; [0031]), the actuator having a shield and a base separated into a back base part and a front base part (housing 13; [0031]; the base can be the motor frame portions 32 and 35 which can individually be considered the front and back base parts or considered a combined front or base back part with the corresponding locking elements 13b being the opposing base part); 
b) inserting a lens of the folded camera into the actuator through an opening in the shield, the lens having a lens optical axis (lenses G2 or G3, fits into the opening between the sidewalls of housing 13; [0031]); 
c) inserting an optical path folding element (OPFE) into the actuator back base part, wherein the OPFE folds light arriving from a first direction to a second direction, wherein the top surface of the shield faces the light from the first direction and wherein the lens optical axis is substantially parallel to the second direction (G1, particularly L11; [0030]); 
d) attaching the back base part to the front base part (in the first interpretation found in a) they are attached to each other through their connection to the shield 13, alternatively the attachment to shield 13 connects the two motor frames to the shield); 
e) covering the shield opening with a lid (lid 40; [0031]); and 
f) attaching an image sensor of the folded camera to the actuator (image sensor IS is fixedly held at the right end of the housing 13 in the lengthwise direction; [0032]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldenberg et al. (Publication No.: US 2018/0024329 A1)
Yu et al. (Publication No.: US 2018/0017844 A1)
Shabtay et al. (Publication No.: US 2016/0044247 A1)
Shabtay et al. (Publication No.: US 2016/0044250 A1)
Suzuka (Publication No.: US 2014/0218799 A1)
Nomura et al. (Publication No.: US 2013/0278785 A1)
Pak (Publication No.: US 2006/0227236 A1)
Davis (Publication No.: US 2005/0046740 A1)


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
12/3/2022